t c memo united_states tax_court estate of vera m mcfarland deceased jo meldrim personal representative petitioner v commissioner of internal revenue respondent docket no filed date thomas k purcell and harris l bonnette jr for petitioner howard p levine for respondent memorandum opinion laro judge estate of vera m mcfarland deceased jo meldrim personal representative moves for partial summary_judgment asserting that the court must use a going concern methodology to value a 20-percent partnership_interest held by vera m mcfarland at the time of her death petitioner supports its motion with the pleadings the affidavit of personal representative numerous exhibits and a memorandum of law respondent objects to petitioner's motion respondent supports her objection with seven exhibits and the affidavit of her counsel howard p levine for the reasons stated below we will deny petitioner's motion dollar amounts are rounded to the nearest dollar the term decedent refers to vera m mcfarland background1 the meldrim family has worked in the turpentine and timber business in st john's county florida since at least date when p j kemp and j s meldrim were partners in a partnership called kemp meldrim on date p j kemp sold his 50-percent interest in kemp meldrim to his former partner's father j w meldrim the partnership of j s and j w meldrim meldrim meldrim continued from until j w meldrim's death in when he died percent of his interest in meldrim meldrim passed to his three children j s meldrim percent decedent the facts presented in this opinion are stated solely for purposes of deciding the motion and are not findings_of_fact for this case fed r civ p a 98_tc_518 affd 17_f3d_965 7th cir personal representative resided in st augustine florida when she petitioned the court on behalf of decedent's_estate we do not know where decedent lived at the time of her death percent and helen meldrim janes percent from through the three children operated the business as a partnership j s meldrim owning percent of the partnership's interests and decedent and helen meldrim janes each owning percent on date helen meldrim janes sold dollar_figure percent of her 5-percent interest in the partnership to j s meldrim and sold the remaining dollar_figure percent to decedent j s meldrim and decedent operated the resulting_partnership as the meldrim mcfarland partnership the partnership from until the death of j s meldrim in during that period j s meldrim owned percent of the partnership's interests and decedent owned the remaining percent when j s meldrim died his 80-percent interest passed to his spouse and three daughters his spouse lillian meldrim receiving percent of his 80-percent interest in trust and the other 50-percent interest being split equally among his daughters namely jo meldrim personal representative winifred apfeldorf and carolyn moore from through decedent had a 20-percent interest in the partnership lillian meldrim had a 40-percent interest in trust jo meldrim had a 3-percent interest winifred apfeldorf had a 3-percent interest and carolyn moore had a 3-percent interest on date decedent died leaving her 20-percent interest in the partnership in trust in connection therewith her will stated my said executrix and trustee is hereby given full authority and power to continue and carry on any business in which i am engaged at the time of my death including the continuation of any partnership in which i may be interested at the time of my death particularly the partnership with my said brother j s meldrim and that to facilitate the uninterrupted continuance of said partnership operation my said executrix and trustee is hereby designated a substituted partner in said partnership if deemed desirable by said executrix and trustee for and during the administration of my estate and said trust when decedent died the partnership owned big_number acres of land and timber in st john's county florida along with other assets on petitioner's form_706 united_states estate_tax_return personal representative reported that the fair_market_value of decedent's 20-percent interest in the partnership equaled dollar_figure upon audit respondent determined that the fair_market_value was dollar_figure respondent valued the 20-percent interest by valuing the partnership's land and timber by reference to comparable sales adding percent of this value to percent of the fair_market_value of the other assets of the partnership as reported on form_706 applying a 10-percent discount to take into account decedent's fractional interest in the partnership and applying a 15-percent discount to reflect other factors such as the lack of marketability respondent determined a deficiency of dollar_figure in petitioner's federal estate_tax petitioner alleged in its petition that it overpaid its estate_tax because decedent's 20-percent interest in the partnership was worth dollar_figure rather than the dollar_figure amount reported on form_706 discussion respondent determined the fair_market_value of decedent's interest in the partnership by referring to sales of property similar to the partnership's assets petitioner argues that 823_f2d_483 11th cir affg tcmemo_1985_595 and 54_tc_742 affd 445_f2d_985 10th cir require that petitioner's partnership_interest be valued under a going concern methodology summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials of phantom factual issues 98_tc_383 61_tc_861 rule a tax_court rules_of_practice and procedure provides that either party may move for summary_judgment in its favor upon any or all parts of the legal issues in controversy a decision may be rendered by way of summary_judgment if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law id par b because summary_judgment adjudicates an issue without the benefit of a trial the court grants such a remedy cautiously and sparingly and only after carefully ascertaining that the moving party has met the requisite criteria 326_us_1 78_tc_412 the court will not resolve disagreements over material factual issues in a summary_judgment proceeding espinoza v commissioner supra pincite 67_tc_938 a fact is material if it tends to resolve any of the issues that have been properly raised by the parties 10a wright et al federal practice and procedure civil sec pincite 2d ed the moving party must prove that there is no genuine issue of material fact and factual inferences are viewed in the light most favorable to the nonmoving party 369_us_654 kroh v commissioner supra pincite 95_tc_594 this case is not ripe for summary_judgment the parties dispute the fair_market_value of decedent's partnership_interest the resolution of such a dispute is a question of fact and the trier of fact has the duty to weigh all relevant evidence of value 323_us_119 304_us_282 estate of watts v commissioner supra pincite we do not believe that we would be properly discharging our duty if we were to set forth at this point one and only one method of valuation that must be used to determine the fair_market_value of decedent's partnership_interest see 79_tc_938 cases of valuation require us to determine the price that a hypothetical willing buyer would pay a hypothetical willing seller both persons having reasonable knowledge of all relevant facts and neither person being under any compulsion to buy or to sell sec_20_2031-1 estate_tax regs see also 411_us_546 estate of watts v commissioner supra pincite 658_f2d_999 5th cir 94_tc_193 it would be inappropriate for us at this juncture to limit our consideration to one method in order to determine this price petitioner relies incorrectly on the court_of_appeals for the eleventh circuit's opinion in estate of watts v commissioner supra to support its position that decedent's partnership_interest must be valued under a going concern methodology we do not read that opinion to compel such a holding as a matter of law although we agree with petitioner that the facts of estate of watts are somewhat similar in certain respects to the instant case we find significant differences between the two cases for example in estate of watts the partnership_agreement provided that the death of a partner shall not cause the dissolution or termination of this partnership in the instant case by contrast we find no similar provision indeed the provisions of the relevant partnership_agreement are not in the record although petitioner places much emphasis on the fact that decedent's will allowed her trustee to continue the partnership following decedent's death we are not persuaded that this fact is dispositive we note that the will allowed but did not require the trustee to continue the partnership accordingly we will deny petitioner's motion for partial summary_judgment in so doing we have considered all arguments by petitioner for a contrary result and to the extent not discussed above find them to be irrelevant or without merit to reflect the foregoing the court_of_appeals for the eleventh circuit found this provision to be critical to the outcome in 823_f2d_483 11th cir affg tcmemo_1985_595 stating that the tax court's decision to value decedent's interest as part of a going concern is amply supported by the law governing oregon partnerships and the contractual restrictions placed upon mrs watts' partnership_interest by the partnership_agreement in addition to the reasons mentioned above we also note that the parties dispute the substance of the partnership's business during the relevant years although the business of the partnership originated with turpentine and timber much of the partnership's income in the years preceding decedent's death was derived from leases and interest an appropriate order will be issued
